[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiffs, Joseph Tripodi and Melissa Vigilio (individually and as mother and next friend of her minor son, Joseph Tripodi), bring a negligence action against the defendant, school nurse, Eunice Thomas. They further claim indemnity, pursuant to General Statutes § 7-465, against the defendant, the City of Stamford, "for the carelessness and negligence of the defendant employee."
The defendant, Eunice Thomas, filed a motion for summary judgment on the grounds that "there is no genuine issue of material fact that she did not see or treat the plaintiff on May 31, 1996, or on any other date." No opposition was filed, and this court, Lewis, J., granted that motion for summary judgment.
The defendant, the City of Stamford, also filed a motion for summary judgment on the ground that there is no material issue of fact that the moving defendant did not employ the individual defendant, and therefore is not responsible for indemnification pursuant to General Statutes § 7-465. No opposition was filed in response to this motion for summary judgment.
"[I]n no event may the municipality he held liable under § [7-465] unless the municipal employee himself, becomes obligated to pay sums by reason of the liability imposed upon [the alleged employee]." (Internal quotation marks omitted.) Gilbert v. Biggs, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 156345 (Jan. 28, 1998, D'Andrea, J.). Here, summary judgment has already been granted on the grounds that there was no material issue of fact that the defendant, Eunice Thomas, "did not see or treat the plaintiff." Therefore, liability cannot be imposed upon her, and in turn, cannot be imposed upon the City of Stamford.1 As such, the defendant's motion for summary judgment is hereby granted.
So Ordered.
D'ANDREA, J.